Status of Application
1.	Acknowledgment is made of the remarks filed 10/19/2021. Claims 1-20 are pending and presented for the examination.  
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the instant claims over the prior art applied in the previous office action. Applicant’s remarks persuasively show that the previously applied prior art to Wang et al does not teach any embodiment wherein the amounts of each of SiO2, Al2O3, B2O3, Li2O, Na2O, K2O, MgO, CaO, ZnO, P2O5, and ZrO2 fall within or overlap the corresponding ranges of instant claim 13, and further show that the P2O5 + (Na2O*ZnO) content of the instant claim 13 is also not taught or suggested by the Wang et al teachings. The rejections of claims 13 and 15 based on Wang et al are therefore withdrawn. Applicant’s arguments further show that the Gross et al teachings do not teach or suggest a glass article having the stress profile features of instant claim 1 as represented by the compressive stress at 30 μm due to potassium in conjunction with the compressive stress in the article at various thickness embodiments. The remarks relatedly show that the Gross et al teachings taken as a whole also do not teach or suggest a process that could lead to the combination of stress profile features of the instant claim 1. Finally, the arguments show that Gross et al does not teach or suggest a method wherein an exchange bath meeting each compositional limitation of instant claim 17 is met. Each ground of rejection based upon Wang et al and upon Gross et al is therefore shown to be overcome, and said grounds of rejection are thus withdrawn. 
Allowable Subject Matter
3.	Claims 1-20 are allowed.


Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed glass article, glass composition, and method of producing a glass article. Specifically, the prior art fails to teach a glass article having the form of a chemically toughened sheet, wherein a thickness is 0.4-3 mm, a depth of compressive stress for potassium is 4-8 μm, a compressive stress at a 30 μm depth is 200 MPa or less, and wherein a minimum stress amount at said 30 μm depth is at least 90 MPa, 100 MPa, 110 MPa, 120 MPa, or 140 MPa when the article thickness is 0.5 mm, 0.55 mm, 0.6 mm, 0.7 mm, and 1 mm, respectively, and wherein a ratio of sodium exchange depth to thickness in μm and mm, respectively, is greater than 0.130 and a normalized integral of tensile stress is 20.6-30 MPa. The prior art also does not teach or suggest a glass comprising 54-64 wt% SiO2, 16-28 wt% Al2O3, 0-0.6 wt% B2O3, 3.5-6.5 wt% Li2O, 3-11.1 wt% Na2O, 0-1.5 wt% K2O, 0-2 wt% MgO, 0-0.55 wt% CaO, 0-3 wt% ZnO, 0.1-4.5 wt% P2O5, and 1-4.5 wt% ZrO2, and wherein the value of P2O5 + (Na2O*ZnO) in terms of wt% is greater than 0.8 to less than 12. Finally, the prior art does not teach or suggest a method of making a glass article wherein a lithium aluminosilicate glass is exposed to a first ion exchange bath for 1.5-4 hours at 380-400 °C, said first ion exchange bath comprising 40-70 wt% potassium salt and 30-60 wt% sodium salt, and thereafter exposed to a second ion exchange bath for 2.5-5 hours at 360-390 °C, said second ion exchange bath comprising 90-95 wt% potassium salt and 5-10 wt% sodium salt. 
The most relevant prior art references found are Wang et al (US 9199876) and Gross et al (US 2017/0295657). The difference from instant claims is that while Wang et al teaches a lithium aluminosilicate glass comprising SiO2, Al2O3, B2O3, Li2O, Na2O, K2O, MgO, CaO, ZnO, P2O5, and ZrO2 in amounts similar to those of instant claim 13, Wang does not teach or suggest any embodiment having a CaO below 0.55 wt% and wherein each additional compositional limitation of the instant claims is met. Gross et al teaches a lithium aluminosilicate glass that is subject to an ion-exchange treatment to produce a compressive stress in a surface layer therein, and wherein the thickness of the glass is 3 millimeters or less, with an exemplary embodiment taught having a thickness of 0.8 mm, said ion-exchanged glass exhibiting a compressive stress of less than 200 MPa at a 30 μm depth; Grossman, however, does not teach or suggest the minimum compressive stress features of the instant claims, and it has been shown that the process of Grossman is dissimilar to that of the instant claims in that the process limitations of instant claims 17-20 are not met, and thus a compressive stress minimum meeting the claim 1 limitations would not result from the teachings thereof. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW11 January 2022